Citation Nr: 0615629	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  04-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney



INTRODUCTION

The veteran had periods of active service with the United 
States Merchant Marine from July 19 to July 29, 1943; August 
4 to October 1, 1943; October 9 to November 30, 1943; 
December 30, 1943, to May 11, 1944; June 9 to November 13, 
1944; February 2 to March 15, 1945; and from May 14 to July 
7, 1945. 

Based on a detailed review of this eight volume case, one of 
the matters the Board of Veterans' Appeals (Board) must 
address is which issue or issues are properly before it at 
this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2005).

The basis for this appeal being before the Board stems from a 
July 2003 rating action, an August 2003 NOD, a January 2004 
SOC, and a March 2004 substantive appeal.  One of the two 
issues addressed in this rating action was granted by the RO.  
Thus, the sole issue before the Board based on the July 2003 
rating action is the issue of entitlement to service 
connection for asbestosis. 

In May 2005, the RO received an NOD regarding a January 2005 
rating action.  An SOC was issued in March 2006.  A 
substantive appeal was not received.  Thus, issues regarding 
the January 2005 rating action are not before the Board at 
this time.     

In November 2005, the RO addressed more claims raised by the 
veteran.  An NOD regarding these claims was not received and 
these issues are not before Board at this time.  In March 
2006, another rating action was issued by the RO.  An NOD 
regarding this rating action has also not been received. 

In May 2005, the veteran was found not competent to handle VA 
funds.  This determination by the RO was not appealed and is 
also not before the Board at this time. 

No other issues are before Board at this time.   


FINDING OF FACT

The veteran does not have asbestosis. 


CONCLUSION OF LAW

Service connection for asbestosis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 202); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).  

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9,;see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR (M21-1MR), Part IV, Supbart ii, Chapter 1, 
Section H Topic 29; DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).  

In this case, the Board has reviewed in detail the volumes of 
medical evidence.  Simply stated, the post-service medical 
record support a finding that the veteran does not have 
asbestosis.  X-rays in April 1998 failed to cite to 
asbestosis, on VA examination in June 2005 asbestosis was not 
indicated, private medical treatment records do not indicate 
treatment for the disorder, and a review of VA treatment 
records fails to indicate asbestosis.

The Board finds the medical opinion of "R.A.R., M.D.," 
dated September 1991, to be entitled to very limited, if any, 
probative weight.  In evaluating the probative value of 
competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In this case, the medical opinion of Dr. R. is, at best, 
unclear.  He indicates that testing is "compatible" with 
the diagnosis of asbestosis, but does not explain why.  
Further, it is very unclear if this doctor is indicating that 
the veteran has asbestosis.  Further evaluation was 
recommended, but a review of all medical records in this case 
fails to indicate asbestosis many years before and after this 
statement was made.     

Extensive medical treatment of this veteran at the VA over 
many years fails to indicate asbestosis.  The Board must find 
that the post-service medical record, as a whole, provides 
very negative evidence against this claim, clearly 
outweighing the medical opinion of Dr. R.  

With regard to the veteran's own opinion, the veteran himself 
is not competent to diagnose the etiology of his own 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The claim must be denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in April 2004 and at 
other times, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing with respect to this claim.  In 
addition, the January 2005 supplemental statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

The Board observes that it does not appear that notice was 
provided before the rating decision, though this is unclear 
in light of the large record.  However, the RO did furnish 
notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
to the veteran regarding this issue at other times over many 
years.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that the RO ultimately 
provided all notice required under 38 U.S.C.A.  § 5103(a) 
with respect to the issue addressed in the rating decision, 
such that defect as to timing was cured.  Moreover, the 
communication to the veteran essentially asked him to 
provide, pursuant to 38 C.F.R.  § 3.159(b)(1), any evidence 
in his possession that was pertinent to the appeal. Id. at 
121.  Thus, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such deficiencies result 
in no prejudice to the veteran and therefore constitute 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); 38 C.F.R. § 20.1102 (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's VA and private treatment records and he has been 
afforded VA examinations.  In this case, the RO has made all 
reasonable efforts to assist the veteran in the development 
of his claim.  While additional attempts to obtain 
information can always be undertaken, in light of the record, 
the Board finds that such an additional attempt, in light of 
the extensive efforts already performed in this case, can not 
be justified.  There being no other indication or allegation 
that additional relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

When a veteran's service medical records are unavailable, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. 
§§ 71204(d)(1), 5107(b) (West 2002)), are heightened.  See 
also Moore (Howard) v. Derwinski. 1 Vet. App. 401, 404 
(1991).  That duty includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  "Full compliance with the (statutory 
duty to assist) also includes VA assistance in obtaining 
relevant records from private physicians when (the veteran) 
has provided concrete data as to time, place, and identity."  
Olson v. Principi, 3 Vet. App. 480, 483 (19920.  (Emphasis 
added.)  The Board also notes that an etiological opinion has 
not been obtained.  However, the Board finds that the 
evidence, discussed above, which indicates that the veteran 
does not have the disorder, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As 
post-service medical records provide no basis to grant this 
claim, and provides evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the veteran 
has not been prejudiced by the Board's adjudication of his 
claim.


ORDER

Entitlement to service connection for asbestosis is denied. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


